Fourth Court of Appeals
                               San Antonio, Texas
                                    February 26, 2021

                                   No. 04-20-00573-CV

             IN THE INTEREST OF M.L.U., D.L.U., A.L.U., CHILDREN,
                                 Appellants

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-PA-00819
                        Honorable Peter A. Sakai, Judge Presiding


                                     ORDER

       The Appellee’s Motion for Extension of Time to File Brief is GRANTED. Time is
extended to March 1, 2021.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court